       Case 6:16-cv-00035-DLC Document 221 Filed 10/31/19 Page 1 of 41



Timothy C. Fox                                 John E. Bloomquist
MONTANA ATTORNEY GENERAL                       Rick C. Tappan
Pat Risken                                     BLOOMQUIST LAW FIRM. P.C.
Assistant Attorney General                     3355 Colton Drive, Suite A
215 North Sanders                              Helena, MT 59602
P.O. Box 201401                                Telephone: (406) 502-1244
Helena, MT 59632                               blf@helenalaw.com
Telephone: (406) 444-2026
edoj@mt.gov                                    James P. Molloy
prisken@mt.gov                                 GALLIK, BREMER & MOLLOY, P.C.
                                               777 East Main Street, Suite 203
                                               P.O. Box 70
                                               Bozeman, MT 59771-0070
                                               Telephone: (406) 402-1728
                                               jim@galliklawfirm.com

Attorneys for Plaintiff State of Montana

                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          HELENA DIVISION

STATE OF MONTANA,                                        CV 16-35-H-DLC

            Plaintiff,
                                                    STATE OF MONTANA’S
vs.                                                 AMENDED COMPLAINT

TALEN MONTANA, LLC f/k/a PPL
Montana, LLC, and NORTHWESTERN
CORPORATION, d/b/a NorthWestern
Energy, a Delaware Corporation, and
United States of America, United States
Forest Service, United States Bureau of
Reclamation, and United States Bureau
of Land Management

            Defendants.



                                           1
       Case 6:16-cv-00035-DLC Document 221 Filed 10/31/19 Page 2 of 41



      The State of Montana through the Office of the Attorney General

(“Montana”) for its Amended Complaint against Defendants, alleges as follows:

                                BACKGROUND

      1.      At issue in this case is whether Montana owns title to submerged

lands formerly occupied by PPL Montana, PLLC (“PPL”) for power sites on the

Madison, Missouri, and Clark Fork Rivers, and currently occupied by PPL’s

successor in interest, NorthWestern Corporation, dba NorthWestern Energy

(“NorthWestern”), and if so, the compensation Montana is entitled to for the use of

those lands

      2.      When this case was originally filed, the Plaintiffs included PPL,

Avista Corporation, and PacifiCorp. Both PacificCorp and Avista subsequently

entered into settlement agreements with Montana and were dismissed as parties.

      3.      On June 13, 2008, the Montana First Judicial District Court, Lewis

and Clark County, issued its Findings of Fact and Conclusions of Law, together

with its Memorandum of Decision, identifying the lands owned by Montana and

the compensation owed by PPL for use of those lands. Previously, the Montana

First Judicial District Court had granted Montana’s Motion for Partial Summary

Judgment, based on its determination that the Madison, Missouri, and Clark Fork

Rivers were navigable for purposes of title where the power sites are located.




                                         2
        Case 6:16-cv-00035-DLC Document 221 Filed 10/31/19 Page 3 of 41



        4.   Judgment was entered against PPL and in favor of Montana on

August 20, 2008.     PPL appealed to the Montana Supreme Court and argued,

among other things, that the First Judicial District Court erred in granting summary

judgment on the issue of navigability because there were disputed issues of

material fact.

        5.   The Montana Supreme Court affirmed the First Judicial District

Court’s judgment. PPL Montana, LLC v. State of Montana, 2010 MT 64, 355

Mont. 402, 229 P.3d 421.

        6.   PPL subsequently petitioned the United States Supreme Court for a

writ of certiorari, which was granted on the sole issue of whether the Montana

Supreme Court erred in its analysis and conclusion with respect to the navigability

for title doctrine. The U.S. Supreme Court reversed and remanded the case for

further proceedings under the segment-by-segment analysis set forth in the Court’s

opinion. PPL Montana, LLC v. Montana, 565 U.S. 576, 132 S. Ct. 1215, 182

L.Ed.2d 77 (2012).

        7.   On September 26, 2013, NorthWestern executed a Purchase and Sale

Agreement (“Agreement”) with PPL for purchase of PPL’s hydroelectric

generating facilities in Montana.      The Agreement included the transfer of

ownership from PPL to NorthWestern of all the facilities that are at issue in this

case.

                                         3
        Case 6:16-cv-00035-DLC Document 221 Filed 10/31/19 Page 4 of 41



        8.    The Montana Public Service Commission approved NorthWestern’s

acquisition by order dated September 26, 2014. PSC Dkt. No. D2013.12.85, Order

No. 7323k.

        9.    On or about June 1, 2015, PPL Montana, LLC changed its legal name

to Talen Montana, LLC.        The change in name did not involve the transfer,

assignment or sale of any rights or interests relating to PPL Montana’s assets, and

has no impact on the parties or issues in this lawsuit.

        10.   Pursuant to a stipulated order from the Montana First Judicial District

Court, Talen Montana, LLC has been substituted for PPL Montana, LLC, and

Montana has been realigned as the Plaintiff pursuant and subject to the provisions

of Montana Rule of Civil Procedure 15, with Talen realigned as Defendant. Doc.

13-3.

        11.   On March 31, 2016, Montana filed its Complaint on Remand naming

Talen and NorthWestern as Defendants. Doc. 13-4.

        12.   On April 20, 2016, NorthWestern filed its Notice of Removal,

invoking this Court’s federal question jurisdiction. Doc. 1. Talen consented to

NorthWestern’s removal.

        13.   On May 19, 2016, Montana filed its Motion for Remand. Doc. 12.

        14.   On January 17, 2017, the United States Magistrate Judge entered

Findings and Recommendations granting Montana’s motion to remand. Doc. 144.

                                           4
       Case 6:16-cv-00035-DLC Document 221 Filed 10/31/19 Page 5 of 41



      15.    NorthWestern and Talen filed objections to the Findings and

Recommendations remanding this matter to State Court.

      16.    On October 10, 2017, this Court entered its order reviewing the

Magistrate’s Findings and Recommendations and found federal question

jurisdiction over this matter under 28 U.S.C. § 1331 and denied Montana’s motion

to remand. Doc. 171.

      17.    On October 16, 2017, NorthWestern filed its renewed Motion to

Dismiss Montana’s claims to the extent they relate to the “Great Falls reach.” Doc.

173. Talen likewise moved for dismissal of Montana’s claims to the same reach.

Doc. 174.

      18.    On August 1, 2018, this Court entered its Order granting in part

Defendants’ renewed motions to dismiss a portion on Montana’s claims. Under

the order, Counts I, II and III of Montana’s Complaint on Remand were dismissed

to the extent they pertain to approximately 8.2 miles of the riverbed of the Missouri

River between Black Eagle Falls and the Great Falls. Doc. 191.

      19.    On August 22, 2018, NorthWestern and Talen filed their Answers to

Montana’s Complaint on Remand. Docs. 195, 196.

      20.    On August 22, 2018, NorthWestern filed its Motion for Joinder under

Fed. R. Civ. P. 19, seeking joinder of the United States of America. Doc. 192.




                                         5
       Case 6:16-cv-00035-DLC Document 221 Filed 10/31/19 Page 6 of 41



      21.    On February 2, 2019, the Court granted Defendant NorthWestern

Corporation’s Motion for Joinder of Necessary Party under Fed. R. Civ. P. 19

(Docs. 192, 216).

      22.    Under the February 2, 2019 Order, Montana is required to amend its

pleadings and name the United States as a party defendant under the Federal Quiet

Title Act (“FQTA”). 28 U.S.C. § 2409(a). (Doc. 216).

      23.    By this Court’s April 5, 2019 Order, Montana is required to amend its

pleadings to name the United States as a party defendant under the FQTA by

October 31, 2019. (Doc. 219).

                         JURISDICTION AND VENUE

      24.    Montana seeks a declaratory judgment, that Talen and its successor in

interest, NorthWestern, must compensate Montana for their use of lands owned by

Montana, as required by law. Montana further seeks damages for Talen’s and

NorthWestern’s unlawful past and ongoing use of those lands without

compensation to Montana, based on Montana law as alleged below.

      25.    Montana’s request for declaratory relief and monetary compensation

is proper because: (1) the parties have an existing and genuine interest in the

outcome of this action; (2) there is an actual controversy between the parties; (3)

the judicial determination of the controversy will be a final judgment on the rights,




                                         6
       Case 6:16-cv-00035-DLC Document 221 Filed 10/31/19 Page 7 of 41



status, or legal relationship of the parties; and (4) Montana law requires the State to

obtain full market value for the use of state lands.

      26.    Pursuant to this Court’s Order (Doc. 216), Montana brings this

amended complaint seeking declaratory relief and an adjudication by this Court

that segments of the Madison, Missouri, and Clark Fork Rivers were navigable at

statehood resulting in Montana owning submerged lands beneath these navigable

waters, as described herein, free of any fee ownership interest therein asserted or

claimed by the United States acting through the United States Department of

Agriculture, Forest Service, and United States Department of Interior, Bureau of

Land Management and Bureau of Reclamation.

      27.    Montana brings its amended complaint under:

             a. the Federal Quiet Title Act, 28 U.S.C. § 2409a, which authorizes a

             federal district court to adjudicate disputes over the title to real

             property in which the United States claims an interest and 28 U.S.C. §

             1346(f), wherein federal district courts have exclusive jurisdiction

             over civil actions arising under § 2409a (Count Four set forth herein);

             b. the Declaratory Judgment Act, 28 U.S.C. § 2201, which authorizes

             a federal court in a case or controversy to declare the rights and legal

             relations of an interested party seeking such declaration (Count Five

             set forth herein); and,

                                           7
       Case 6:16-cv-00035-DLC Document 221 Filed 10/31/19 Page 8 of 41



                 c. Title 28, U.S.C. § 1367(a) which authorizes a federal district court

                 to consider Montana’s pendent state law claims against Defendants

                 Talen Montana, LLC and NorthWestern Corporation (Counts One,

                 Two, and Three, set forth herein).

       28.       This Court has jurisdiction over this action pursuant to 28 U.S.C. §

1331 (federal question); 28 U.S.C. § 2409a (Quiet Title Act “QTA”); 28 U.S.C. §

2201 (declaratory relief); 28 U.S.C. § 1346(f) (conferring upon federal district

courts exclusive original jurisdiction over actions to quiet title to real property in

which the United States claims an interest); and, 28 U.S.C. § 1367(a)(pendent

jurisdiction).

       29.       The QTA provides a valid waiver of the United States of America’s

sovereign immunity to resolve disputes over title to real property in which the

United States claims an interest as described herein.

       30.       Although not directly applicable to joinder under Fed. R. Civ. P. 19,

Montana has satisfied the QTA’s 180-day notice of intent to sue requirement. See

28 U.S.C. § 2409a(m). By letter dated April 19, 2019, Montana gave notice to the

heads of the Federal agencies with jurisdiction over any federal lands along the

river segments at issue of its intent to file suit with regard to the ownership of the

submerged lands at issue in this case. A copy of this Notice is included as

Exhibit 1.

                                             8
        Case 6:16-cv-00035-DLC Document 221 Filed 10/31/19 Page 9 of 41



        31.   This action is timely under 28 U.S.C. § 2409a(g).

        32.   Under 28 U.S.C. § 1346(f) federal district courts have exclusive

original jurisdiction over civil actions arising under the QTA.

        33.   Venue is proper in this Court under 28 U.S.C. § 1391(b)(2) because

the lands at issue in this action are located within the District of Montana.

        34.   This Court has supplemental jurisdiction over the pendent state law

claims pursuant to 28 U.S.C. § 1367(a).

        35.   A case or controversy has arisen over the application of the Equal

Footing Doctrine and the navigability for title test to Montana’s ownership of the

submerged lands described herein and its jurisdiction to regulate and control this

land.

        36.   Venue lies in the District of Montana, Helena Division, pursuant to 28

U.S.C. § 1391 and § 1402(d), given the fact that the riverbeds at issue are located

in this District (Gallatin, Madison, Lewis and Clark, Cascade, and Sanders

Counties, Montana).

                                     PARTIES

        37.   The Plaintiff State of Montana is one of the fifty sovereign states of

United States of America, with a sovereign interest in the management and

conservation of the beds of navigable rivers and other navigable waters and

submerged lands to which it has title. In bringing this amended complaint,

                                           9
      Case 6:16-cv-00035-DLC Document 221 Filed 10/31/19 Page 10 of 41



Montana seeks to confirm and retain its right to compensation for the use and

occupancy of its lands.

      38.     Defendant United States of America (Counts Four and Five) is a

sovereign nation and claims a fee ownership interest in certain riparian lands

underlying or adjacent to the segments of the Madison, Missouri, and Clark Fork

Rivers at issue herein, as more fully set forth below. Defendants United States

Forest Service, United States Bureau of Land Management, and United States

Bureau of Reclamation are administrative agencies of the United States

government.

      39.     Defendants NorthWestern Corporation and Talen Montana, LLC

(Counts One, Two, and Three), now own and operate, or formerly owned and

operated, hydropower facilities and developments situated within a portion of the

submerged lands within the segments underlying the Madison, Missouri, and Clark

Fork Rivers, as described herein.      Pursuant to Montana law, Defendants

NorthWestern Corporation and Talen Montana, LLC, are obligated to compensate

Montana for the use and occupancy of Montana’s state-owned lands underlying

each river segment as described.

                            CLAIMS FOR RELIEF

      40.     Montana owns state lands acquired through a variety of means,

including: (1) beds and banks of navigable waters granted to Montana upon its

                                       10
      Case 6:16-cv-00035-DLC Document 221 Filed 10/31/19 Page 11 of 41



admission to the Union on an equal footing with the established states, (2) lands

granted to Montana under the Enabling Act, and (3) other state lands (hereinafter

collectively “state lands”).

      41.    Montana entered the Union of the United States of America on

November 8, 1889, as the 41st state. Upon admission to the Union, Montana

acquired title to the beds and banks of navigable waters in Montana at issue herein

on an equal footing with the established states. In addition, the Submerged Lands

Act vested in the states title to ownership of lands beneath navigable waters within

the boundaries of the respective states. 43 U.S.C. § 1311(a).

      42.    Under section 10 of the Montana Enabling Act of February 22, 1889

(hereinafter the “Enabling Act”), Congress granted Montana lands to be used for

the support of common schools.

      43.    Section 11 of the Enabling Act provides that all lands granted may be

leased for the development of hydroelectric power, and reserves the proceeds from

these lands for public purposes:

             The lands hereby granted shall not be subject to pre-
             emption, homestead entry, or any other entry under the land
             laws of the United States, whether surveyed or unsurveyed,
             but shall be reserved for the purposes for which they have
             been granted.

      44.    The Montana Constitution accepted these lands and provided that

they would be held in trust consistent with the terms of the Enabling Act.

                                         11
      Case 6:16-cv-00035-DLC Document 221 Filed 10/31/19 Page 12 of 41



      45.    Under Article X, section 2(4) of the Montana Constitution, “[a]ll

grants of land or money made from the United States for general educational

purposes or without special purpose” are considered state lands.

      46.    Under Article X, section 11(1) of the Montana Constitution,

Montana holds all state lands in trust:

             All lands of the state that have been or may be granted by
             congress, or acquired by gift or devise from any person or
             corporation, shall be public lands of the state. They shall be
             held in trust for the people, to be disposed of as hereafter
             provided for the respective purposes for which they have
             been or may be granted, donated, or devised.

      47.    Montana state lands include “(i) lands granted to the state by the

United States for any purpose, either directly or through exchange for other

lands; (ii) lands deeded or devised to the state from any person; and (iii) lands

that are the property of the state through the operation of law.” Mont. Code

Ann. § 77-1-101(8)(a). Montana may not dispose of any interest in state lands

unless “the full market value of the estate or interest disposed of, to be

ascertained in such manner as provided by law, has been paid or safely secured

to the state.” Mont. Const. art. X, § 11(2).

      48.    Although Montana law prohibits the sale of “state lands

constituting power sites or parts of power sites capable of developing

hydroelectric energy in commercial quantities,” Mont. Code Ann. § 77-4-201,

both Montana law and the Enabling Act authorize the leasing of state lands for
                                          12
      Case 6:16-cv-00035-DLC Document 221 Filed 10/31/19 Page 13 of 41



the development of power sites for periods of up to 50 years. Mont. Code Ann.

§ 77-4-208.

      49.     The term “power site,” as provided under Montana law, includes

“not only the state-owned land on which the dam is constructed, but also each

separate tract of such land which will become part of the reservoir and which in

and of itself makes an essential contribution to the value of the power site as a

whole of not less than 5 percent of the entire value of such power site.” Mont.

Code Ann. § 77-4-202.

      50.     Montana law requires that rental payments on leases for power

sites “must be paid annually or semiannually and the rental may not be less

than the fair market value of the estate or interest disposed of through the

granting of the lease or license,” such value to be “carefully ascertained from

all available sources.” Mont. Code Ann. § 77-4-208.

      51.     Montana law also provides for the joint leasing of power sites with

the federal government under which the state’s share “must be in proportion to

the total contribution that the lands of the state make to the value of the entire

power site.” Mont. Code Ann. § 77-4-210.

      52.     Montana requires the owners of power sites, including federally

licensed power sites, to pay the fair market value for a lease of or other interest

in those state lands that the power sites occupy. Mont. Code Ann. §§ 77-4-208,

                                          13
       Case 6:16-cv-00035-DLC Document 221 Filed 10/31/19 Page 14 of 41



210.

       53.     Until it transferred ownership to NorthWestern, Talen owned the

Hebgen Dam, a storage facility built in 1915 on the Madison River, a navigable

river. NorthWestern now owns the Hebgen Dam. Montana has never been

reimbursed for the value of the interest in the state lands upon which the power

site and its appurtenances are located, and presently does not receive lease

payments or other forms of compensation for the use of these state lands.

       54.     Until it transferred ownership to NorthWestern, Talen owned the

Madison Dam, a 9-megawatt facility built in 1906 on the Madison River, a

navigable river. NorthWestern now owns the Madison Dam. Montana has

never been reimbursed for the value of the interest in the state lands upon

which the power site and its appurtenances are located, and presently does not

receive lease payments or other forms of compensation for the use of these

state lands.

       55.     Until it transferred ownership to NorthWestern, Talen owned the

Hauser Dam, a 17-megawatt facility built in 1907 on the Missouri River, a

navigable river. NorthWestern now owns the Hauser Dam. Montana has never

been reimbursed for the value of the interest in the state lands upon which the

power site and its appurtenances are located, and presently does not receive

lease payments or other forms of compensation for the use of these state lands.

                                         14
       Case 6:16-cv-00035-DLC Document 221 Filed 10/31/19 Page 15 of 41



      56.      Until it transferred ownership to NorthWestern, Talen owned the

Holter Dam, a 50-megawatt facility built in 1918 on the Missouri River, a

navigable river. NorthWestern now owns the Holter Dam. Montana has never

been reimbursed for the value of the interest in the state lands upon which the

power site and its appurtenances are located, and presently does not receive

lease payments or other forms of compensation for the use of these state lands.

      57.      Until it transferred ownership to NorthWestern, Talen owned the

Black Eagle Dam, an 18-megawatt facility built in 1891 on the Missouri River,

a navigable river. NorthWestern now owns the Black Eagle Dam. Montana has

never been reimbursed for the value of the interest in the state lands upon

which the power site and its appurtenances are located, and presently does not

receive lease payments or other forms of compensation for the use of these

state lands.

      58.      Until it transferred ownership to NorthWestern, Talen owned the

Morony Dam, a 48-megawatt facility built in 1930 on the Missouri River, a

navigable river.    NorthWestern now owns the Morony Dam. Montana has

never been reimbursed for the value of the interest in the state lands upon

which the power site and its appurtenances are located, and presently does not

receive lease payments or other forms of compensation for the use of these

state lands.

                                         15
      Case 6:16-cv-00035-DLC Document 221 Filed 10/31/19 Page 16 of 41



      59.    Until it transferred ownership to NorthWestern, Talen owned the

Thompson Falls Dam, a 90-megawatt facility built in 1915 on the Clark Fork

River, a navigable river. NorthWestern now owns the Thompson Falls Dam.

Montana has never been reimbursed for the value of the interest in the state

lands upon which the power site and its appurtenances are located, and

presently does not receive lease payments or other forms of compensation for

the use of these state lands.

      60.    Montana owns the bed and banks of those segments of each of the

foregoing rivers that are navigable for title purposes, on which all or some of

the foregoing power sites are located.

      61.    Montana owns other state lands, granted to it under the Enabling

Act or otherwise acquired, that the foregoing power sites occupy and submerge.

      62.    Montana has been and will in the future be injured by the failure

of Talen and NorthWestern to pay the fair market value for use of these state

lands as power sites, including all or some of those sites listed above, and are

entitled to an award of damages including but not limited to compensatory and

remedial damages, and an award of interest to avoid injustice.

       NATURE AND CIRCUMSTANCES OF MONTANA’S TITLE
     TO ITS SUBMERGED LANDS/INTERESTS OF UNITED STATES

      63.    In 1889, when the State of Montana attained Statehood, it succeeded

to ownership of the lands beneath navigable waters bodies within its border to the
                                         16
      Case 6:16-cv-00035-DLC Document 221 Filed 10/31/19 Page 17 of 41



high-water mark under the Equal Footing Doctrine of the United States

Constitution. Utah v. United States, 482 U.S. 193, 107 S. Ct. 2318, 961 L.Ed. 2d

162 (1987); Alaska v. Ahtna, Inc., 891 F.2d 1401 (9th Cir. 1989). In addition to the

Equal Footing Doctrine, Congress has recognized title vested to Montana to the

ownership of “lands beneath navigable waters” within its boundaries. 43 U.S.C. §

1311(a). After attaining statehood, Montana clarified its ownership of the beds of

navigable for title water bodies vested between the low water marks of such water

bodies. Mont. Code Ann. § 70-16-201.          Thus, Montana owns title to lands

beneath navigable water bodies within its boundary to the edge of the low water

marks by operation of the Equal Footing Doctrine, and after statehood, Montana

law on ownership of property bounded by navigable water bodies. Oregon ex rel.

State Bd. v. Corvallis Sand & Gravel Co., 429 U.S. 363, 97 S.Ct. 582, 50 L.Ed.2d

550 (1977). Montana’s ownership at statehood includes the submerged lands

underlying the Madison, Missouri and Clark Fork River segments as described

herein.

      64.   Talen and now NorthWestern operate the Missouri-Madison and

Thompson Falls Projects pursuant to licenses issued by the Federal Energy

Regulatory Commission (FERC). The Missouri-Madison Project is FERC Project-

2188. The Thompson Falls Project is FERC Project-1869. The United States of

America, as a riparian landowner, owns title to lands beneath nonnavigable water

                                        17
      Case 6:16-cv-00035-DLC Document 221 Filed 10/31/19 Page 18 of 41



bodies up to the middle thread of the stream, or, across the entire riverbed to the

extent of its riparian land on either or both sides of any nonnavigable water bodies.

PPL Montana, LLC v. State of Montana, Br. of United States as Amicus Curiae,

2011 WL 3947562 *1 (Sept. 7, 2011). With respect to the hydropower projects at

issue here, in 2011 the United States disclosed it charges NorthWestern, and

previously Talen, rentals for the projects constructed on or which flood federal

lands, a portion being for unspecified      “riverbed” rather than flooded upland,

related to the three rivers at issue in this matter. Id. *34 n.3; Doc. 216 at 7. To the

extent the river segments at issue in this action are navigable for title water bodies,

any riparian land ownership of the United States within or along each segment is

subject to Montana’s ownership as a result of application of the Equal Footing

Doctrine and after statehood, Montana law on ownership of property bounded by

navigable for title water bodies.

      65.    Further, this Court has also determined the United States has an

interest in the property at issue on the question of navigability for title as the

consequences of that question will determine which of the two sovereigns may

charge rent for the enjoyment and occupancy of the submerged lands at issue in

this case. Doc. 216 at 6. By charging rentals to NorthWestern, and previously

Talen, for unspecified “riverbed” use to any land owned by Montana underlying

segments of the Madison, Missouri, and Clark Fork Rivers as described herein, the

                                          18
      Case 6:16-cv-00035-DLC Document 221 Filed 10/31/19 Page 19 of 41



United States’ assertion of title to these submerged lands conflicts with Montana’s

ownership, and conflicts with Montana’s right to be compensated for such use.

PPL Montana, 565 U.S. at 587; Doc. 216 at 7-8.

      66.    By reason of the foregoing, the United States claims an interest in the

real property the subject of this action.

            DESCRIPTION OF THE RIVER SEGMENTS AT ISSUE

Madison River

      67.    The Madison River flows from the Northern Rocky Mountains in

Yellowstone National Park, Wyoming, across the Wyoming-Montana State border

into Gallatin County, Montana, and flows a distance of 140 miles to its confluence

with the Gallatin and Jefferson Rivers, forming the Headwaters of the Missouri

River within Sec. 17, T. 2 N., R. 2 E., Principal Meridian, Montana (P.M.M.),

northeast of Three Forks, Montana, in Gallatin County, Montana.

      68.    The Hebgen Dam was previously owned by Talen Montana, LLC, and

is now owned by NorthWestern Corporation and is located on the Madison River

starting within Sec. 22, T. 11 S., R. 3 E., P.M.M., Gallatin County and ending




                                            19
         Case 6:16-cv-00035-DLC Document 221 Filed 10/31/19 Page 20 of 41



within Sec. 4, T. 13 S., R. 5 E., P.M.M., Gallatin County, Montana. See, Exhibit

2.1

        69.      The Madison Hydropower Development was previously owned by

Talen Montana, LLC and is now owned by NorthWestern Corporation and is

located on the Madison River starting within Sec. 17, T. 4 S., R. 1 E., P.M.M.,

Madison County Montana, and ending within Sec. 10, 11, 14, T. 5 S., R. 1 W.,

P.M.M., Madison County, Montana. See, Exhibit 3.

Missouri River

        70.      The Missouri River flows from the confluence of the Gallatin,

Jefferson, and Madison Rivers northeast of Three Forks, Montana in Gallatin

County, Montana, north, northwesterly, and then northeasterly, in part through

Lewis and Clark County, and Cascade County, Montana, wherein the reaches at

issue in this matter are situated.

        71.      The Hauser Hydropower Development was previously owned by

Talen Montana, LLC, and is now owned by NorthWestern Corporation and is

located on the Missouri River starting within Sec. 29, T. 12 N., R. 2 W., P.M.M.,




1
  Exhibits 2-8 identify segments of the Madison, Missouri, and Clark Fork Rivers, as applicable, based upon Federal
Energy Regulatory Commission (FERC) License Exhibits K and G; Available Government Land Office (GLO)
Maps and Field Notes; USGS Water Supply Papers and Surveys; Missouri River Commission Maps and Field
Notes; and, other authoritative historic maps of each project prior to flooding, including maps and field notes of
predecessors of NorthWestern and Talen, and are the best available evidence of the location of the original river
beds as previously determined by the state trial court in this case. In this action Montana claims ownership of the
riverbeds as described herein.
                                                        20
      Case 6:16-cv-00035-DLC Document 221 Filed 10/31/19 Page 21 of 41



Lewis and Clark County, Montana, and ending within Sec. 4, T. 10 N., R. 1 W.,

P.M.M., Lewis and Clark County, Montana. See, Exhibit 4.

      72.   The Holter Hydropower Development was previously owned by Talen

Montana, LLC, and is now owned by NorthWestern Corporation and is located on

the Missouri River starting within Sec. 5, T. 14 N., R. 3 W., P.M.M., Lewis and

Clark County, Montana, and ending within Sec. 29, T. 12 N., R. 2 W., P.M.M.,

Lewis and Clark County, Montana. See, Exhibit 5.

      73.   The Black Eagle Dam Hydropower Development was previously

owned by Talen Montana, LLC, and is now owned by NorthWestern Corporation

and is located on the Missouri River starting within Sec. 5, T. 20 N., R. 4 E.,

P.M.M., Cascade County, Montana and ending within Sec. 11, T. 20 N., R. 3 E.,

P.M.M., Cascade County, Montana. See, Exhibit 6.

      74.   The Morony Dam Hydropower Development was previously owned

by Talen Montana, LLC, and is now owned by NorthWestern Corporation and is

located on the Missouri River starting within Sec. 11, T. 21 N., R. 5 E., P.M.M.,

Cascade County, Montana, and ending within Sec. 21, T. 21N., R. 5E., P.M.M.,

Cascade County, Montana. See, Exhibit 7.

Clark Fork River

      75.   The Clark Fork River flows from its headwaters in Deer Lodge

County, Montana, northerly, and then generally westerly in part through Sanders

                                       21
      Case 6:16-cv-00035-DLC Document 221 Filed 10/31/19 Page 22 of 41



County, Montana, wherein the reach at issue in this matter is situated.

      76.    The Thompson Falls Dam Hydropower Development was previously

owned by Talen Montana, LLC, and is now owned by NorthWestern Corporation

and is located on the Clark Fork River starting within Sec. 7, T. 21 N., R. 29 W.,

P.M.M., Sanders County, Montana, and ending within Sec. 25, T. 21 N., R. 28 W.,

P.M.M., Sanders County, Montana. See, Exhibit 8.

      77.    In limiting this action to only the designated portions of the Madison,

Missouri, and Clark Fork Rivers, Montana is not presently taking a position on

whether other portions or segments of each river is, or is not, navigable, and also

not taking a position regarding what, if any, legal rights Montana may possess or

subsequently assert in and to the other portions or segments of each river within

Montana’s boundary.

            MONTANA’S OWNERSHIP OF SUBMERGED LANDS
                  WITHIN THE REACHES AT ISSUE

      78.    The segments of the Madison River on which the Hebgen Dam and

Madison Hydropower Developments are located as described in ¶¶ 68-69 were

navigable for title at the time of statehood. As navigable for title water bodies,

Montana owns the beds of the Madison River between the low water marks within

these segments of the Madison River along the course of the Madison River from

the starting and ending points described, under the Equal Footing Doctrine and

after statehood pursuant to Montana law. See, Exhibits 2 and 3.
                                         22
      Case 6:16-cv-00035-DLC Document 221 Filed 10/31/19 Page 23 of 41



      Montana’s ownership of the beds of the Madison River, as described above,

are situated within:

      Hebgen Dam:

            T. 11 S., R. 3E., P.M.M.,
             Sections 22, 23, 25, 26, 36

            T. 11 S., R. 4 E., P.M.M.,
             Section 31

            T. 12 S., R. 4 E., P.M.M.,
             Sections 5, 6, 8, 16, 17, 21, 28, 33, 34, 35, 36

            T. 12 S., R. 5 E., P.M.M.,
             Section 31

            T. 13 S., R. 5 E., P.M.M.,
             Sections 4, 5, 6

            Amounting to not less than 713 acres of historic riverbed.

      Madison Development:

           T. 4 S., R. 1 E., P.M.M.,
            Sections 17, 19, 20, 30, 31

           T. 4 S., R. 1 W., P.M.M.,
            Sections 34, 35, 36

           T. 5 S., R. 1 E., P.M.M.,
            Section 6

           T. 5 S., R. 1 W., P.M.M.,
            Sections 1, 2, 3, 10, 11, 12, 14

            Amounting to not less than 284 acres of historic riverbed.



                                           23
      Case 6:16-cv-00035-DLC Document 221 Filed 10/31/19 Page 24 of 41



      79.    The segments of the Missouri River on which the Hauser and Holter

Developments are located as described in ¶¶ 71-72 were navigable for title at the

time of statehood. As navigable for title water bodies, Montana owns the beds of

the Missouri River between the low water marks within these segments of the

Missouri River along the course of the Missouri River from the starting points and

ending points described, under the Equal Footing Doctrine and after statehood

pursuant to Montana law. See, Exhibits 4 and 5.

      Montana’s ownership of the beds of the Missouri River, as described above,

are situated within:

      Hauser Development:

            T. 12 N., R. 2 W., P.M.M.,
             Sections 29, 32

            T. 11 N., R. 2 W., P.M.M.,
             Sections 5, 8, 9, 10, 11, 12, 13, 14, 23, 24, 26, 35, 36

            T. 11 N., R. 1 W., P.M.M.,
             Sections 31, 32, 33

            T. 10 N., R. 2 W., P.M.M.,
             Section 1

            T. 10 N., R. 1 W., P.M.M.,
             Sections 4, 5, 6

            Amounting to not less than 1,057 acres of historic riverbed.




                                          24
      Case 6:16-cv-00035-DLC Document 221 Filed 10/31/19 Page 25 of 41



      Holter Development:

            T. 14 N., R. 3 W., P.M.M.,
              Sections 5, 8, 9, 14, 15, 16, 22, 23, 26, 27, 34, 35

            T. 13 N., R. 3 W., P.M.M.,
              Sections 1, 2, 11, 12, 13, 14, 36

            T. 13 N., R. 2 W., P.M.M.,
              Sections 18, 19, 30, 31

            T. 12 N., R. 3 W., P.M.M.,
              Sections 1, 2, 11, 12, 13

            T. 12 N., R. 2 W., P.M.M.,
              Sections 18, 19, 29, 30

            Amounting to not less than 1,464 acres of historic riverbed.

      80.    The segments of the Missouri River on which the Black Eagle and

Morony Dam Developments are located as described in ¶¶ 73-74 were navigable

for title at the time of statehood. As navigable for title water bodies, Montana owns

the beds of the Missouri River between the low water marks within these segments

of the Missouri River along the course of the Missouri River from the starting

points and ending points described, under the Equal Footing Doctrine and after

statehood pursuant to Montana law. See, Exhibits 6 and 7.

      Montana’s ownership of the beds of the Missouri River, as described above,

are situated within:




                                          25
      Case 6:16-cv-00035-DLC Document 221 Filed 10/31/19 Page 26 of 41



      Black Eagle Development:

             T. 20 N., R. 4 E., P.M.M.,
              Sections 5, 6

             T. 20 N. R. 3 E., P.M.M.,
              Sections 1, 2, 11

              Amounting to but not less than 460 acres of historic riverbed.

      Morony Development:

             T. 21 N., R. 5 E., P.M.M.,
              Sections 11, 14, 15, 16, 21, 22

             Amounting to not less than 263 acres of historic riverbed.

      81.    The segments of the Clark Fork River on which the Thompson Falls

Dam Development is located as described in ¶ 76 were navigable for title at the

time of statehood. As navigable for title water bodies, Montana owns the beds of

the Clark Fork River between the low water marks within these segments of the

Clark Fork River along the course of the Clark Fork River from the starting point

and ending point described, under the Equal Footing Doctrine and after statehood

pursuant to Montana law. See, Exhibit 8.

      Montana’s ownership of the beds of the Clark Fork River, as described

above, are situated within:

      Thompson Falls Development:

            T. 21 N., R. 29 W., P.M.M.,
             Sections 7, 8, 9, 13, 15, 16, 22, 23, 24

                                          26
      Case 6:16-cv-00035-DLC Document 221 Filed 10/31/19 Page 27 of 41



            T. 21 N., R. 28 W., P.M.M.,
             Sections 15, 16, 17, 18, 21, 22, 23, 24, 25, 26

            Amounting to not less than 1,089 acres of historic riverbed.

      THE UNITED STATES OF AMERICA’S FEE OWNERSHIP OF
             LANDS WITHIN THE REACHES AT ISSUE

      82.    The riverbeds at the time of statehood were independently mapped

and georeferenced from historic source maps. To determine the United States of

America’s fee ownership of lands along the reaches at issue, these were then

overlaid with Federal land ownership layers, mapped to the location of the

reservoir boundaries for each project, and georeferenced to 2019 public land

survey system spatial coordinate systems.

Madison River

      83.    The United States of America, Department of Agriculture, United

States Forest Service, owns land within the Hebgen Dam Project within the

following townships, ranges, and sections:

             T. 11 S., R. 3 E., P.M.M.
              Sections 22, 23, 25, 26, 36

             T. 11 S., R. 4 E., P.M.M.
              Section 31

             T. 12 S., R. 4 E., P.M.M.
              Sections 5, 6, 8, 17, 33, 34, 35, 36

             T. 12 S., R. 5 E., P.M.M.
              Sections 4, 5, 6

                                          27
      Case 6:16-cv-00035-DLC Document 221 Filed 10/31/19 Page 28 of 41



      There is a present existing dispute as to the navigability of the segment of

the Madison River as described in ¶ 68, and if this Court determines the Madison

River, or segments of the Madison River, are navigable for title that coincide with

land bordering upon the Madison River (“riparian land”) owned by the United

States of America, the title to the riverbed between the low water marks for the

lands described in this paragraph along the course of the historic Madison River,

will be vested in the State of Montana.

      84.   The United States of America, Department of Interior, Bureau of Land

Management owns land within the Madison Hydropower Project within the

following townships, ranges, and sections:

            T. 4 S., R. 1 E., P.M.M.
             Sections 17, 19, 20, 30

            T. 4 S., R. 1 W., P.M.M.
             Section 36

            T. 5 S., R. 1 W., P.M.M.
             Sections 10, 12

      There is a present existing dispute as to the navigability of the segment of

the Madison River as described in ¶ 69, and if this Court determines the Madison

River, or segments of the Madison River, are navigable for title that coincide with

land bordering upon the Madison River (“riparian land”) owned by the United

States of America, the title to the riverbed between the low water marks for the



                                          28
      Case 6:16-cv-00035-DLC Document 221 Filed 10/31/19 Page 29 of 41



lands described in this paragraph along the course of the historic Madison River,

will be vested in the State of Montana.

Missouri River: Hauser Development

      85.   The United States of America owns lands within the Hauser

Development as follows:

            a. United States of America, Department of Interior, Bureau of

            Reclamation:

                   T. 11 N., R. 1 W., P.M.M.
                   Sections 32, 33

                   T. 10 N., R. 1 W., P.M.M.
                    Sections 4, 5, 6

            b. United States of America, Department of Agriculture, Forest

            Service:

                   T. 12 N., 2 W., P.M.M.
                    Sections 29, 32

                   T. 11 N., R. 1 W., P.M.M.
                    Section 33

            c. United States of America, Department of Interior, Bureau of Land

            Management:

                   T. 12 N., R. 2 W., P.M.M.
                    Sections 29, 32

                   T. 11 N., R. 2 W., P.M.M.
                    Sections 5, 8, 11, 12, 13, 14, 23, 24, 26, 36

                                          29
      Case 6:16-cv-00035-DLC Document 221 Filed 10/31/19 Page 30 of 41



                   T. 11 N., R. 1 W., P.M.M.
                    Sections 31, 32

                   T. 10 N., R. 2 W., P.M.M.
                    Section 1

                   T. 10 N., R. 1 W., P.M.M.
                    Sections 4, 5, 6

      There is a present existing dispute as to the navigability of the segment of

the Missouri River, as described in ¶ 71, and if this Court determines that the

Missouri River, or segments of the Missouri River, are navigable for title that

coincide with land bordering upon the Missouri River (“riparian land”) owned by

the United States of America, the title to the riverbed between the low water marks

for the lands described in this paragraph along the course of the historic Missouri

River will be vested in the State of Montana.

Missouri River: Holter Development

      86.   The United States of America owns lands within the Holter

Development as follows:

            a. United States of America, Department of Interior, Bureau of Land

            Management:

                   T. 14 N., R. 3 W., P.M.M.
                    Sections 5, 14, 15, 16, 22, 23, 26, 27, 34, 35

                   T. 13 N., R. 3 W., P.M.M.
                    Sections 2, 11, 13, 14



                                         30
      Case 6:16-cv-00035-DLC Document 221 Filed 10/31/19 Page 31 of 41



                   T. 12 N., R. 3 W., P.M.M.
                    Sections 2, 13

                   T. 12 N., R. 2 W., P.M.M.
                    Sections 19, 29, 30

             b. United States of America, Department of Agriculture, United

             States Forest Service:

                   T. 13 N., R. 2 W., P.M.M.
                    Sections 18, 19, 30, 31

                   T. 13 N., R. 3 W., P.M.M.
                    Section 36

                   T. 12 N., R. 3 W., P.M.M.
                    Sections 1, 2, 12, 13

                   T. 12 N., R. 2 W., P.M.M.
                    Sections 18, 19, 29, 30

      There is a present existing dispute as to the navigability of the segment of

the Missouri River as described in ¶ 72, and if this Court determines that the

Missouri River, or segments of the Missouri River, are navigable for title that

coincide with segments of the river with land bordering upon the Missouri River

(“riparian land”) owned by the United States of America, the title to the riverbed

between the low water marks for lands described in this paragraph along the course

of the historic Missouri River, will be vested in the State of Montana.




                                         31
      Case 6:16-cv-00035-DLC Document 221 Filed 10/31/19 Page 32 of 41



Clark Fork River

      87.    The United States of America, Department of Agriculture, United

States Forest Service, owns land within the Thompson Falls Development within

the following township, range, and sections:

             T. 21 N., R. 28 W., P.M.M.
              Sections 15, 17, 18, 21, 22, 23, 24, 25, 26

      There is a present existing dispute as to the navigability of the segment of

the Clark Fork River as described in ¶ 76, and if this Court determines that the

Clark Fork River, or segments of the Clark Fork River, are navigable for title that

coincide with segments of the river with land bordering upon the Clark Fork River

(“riparian land”) owned by the United States of America, the title to the riverbed

between the low water marks for the lands described in this paragraph along the

course of the historic Clark Fork River will be vested in the State of Montana.

                       NAVIGABILITY FOR TITLE:
                   ACTUAL USE AND SUSCEPTIBILITY

      88.    The segment of the Madison River on which the Hebgen

Development is located, as described in ¶ 68, was used or susceptible of being used

in its natural and ordinary condition as a highway for commerce over which trade

and travel may be conducted in the customary modes of trade and travel at the time

of statehood as the State may prove at trial. Because this segment is navigable for

title purposes, the United States cannot claim a fee ownership interest to the

                                         32
      Case 6:16-cv-00035-DLC Document 221 Filed 10/31/19 Page 33 of 41



riverbeds in this segment between the low water mark adverse to the ownership of

Montana.

      89.    The segment of the Madison River on which the Madison

Hydropower Development is located, as described in ¶ 69, was used or susceptible

of being used in its natural and ordinary condition as a highway for commerce over

which trade and travel may be conducted in the customary modes of trade and

travel at the time of statehood as the State may prove at trial. Because this segment

is navigable for title purposes, the United States cannot claim a fee ownership

interest to the riverbeds in this segment between the low water mark adverse to the

ownership of Montana.

      90.    The segment of the Missouri River on which the Hauser Development

is located, as described in ¶ 71, was used or susceptible of being used in its natural

and ordinary condition as a highway for commerce over which trade and travel

may be conducted in the customary modes of trade and travel at the time of

statehood as the State may prove at trial. Because this segment is navigable for title

purposes, the United States cannot claim a fee ownership interest to the riverbeds

in this segment between the low water mark adverse to the ownership of Montana.

      91.    The segment of the Missouri River on which the Holter Development

is located, as described in ¶ 72, was used or susceptible of being used in its natural

and ordinary condition as a highway for commerce over which trade and travel

                                         33
      Case 6:16-cv-00035-DLC Document 221 Filed 10/31/19 Page 34 of 41



may be conducted in the customary modes of trade and travel at the time of

statehood as the State may prove at trial. Because this segment is navigable for title

purposes, the United States cannot claim a fee ownership interest to the riverbeds

in this segment between the low water mark adverse to the ownership of Montana.

      92.    The segments of the Missouri River on which the Black Eagle Dam

and Morony Dam Developments are located, as described in ¶¶ 73-74 were used or

susceptible of being used in their natural and ordinary condition as a highway for

commerce over which trade and travel may be conducted in the customary modes

of trade and travel at the time of statehood as the State may prove at trial. Because

these segments are navigable for title purposes, the United States cannot claim a

fee ownership interest to the riverbeds in these segments between the low water

mark adverse to the ownership of Montana. Further, the United States of America

does not own any riparian land within the segments of the Missouri River on which

the Black Eagle Dam or Morony Dam Developments are located. Whether or not

these segments are navigable, the United States of America cannot claim an

interest to the riverbeds beneath these segments adverse to the ownership of

Montana.

      93.    The segment of the Clark Fork River on which the Thompson Falls

Development is located, as described in ¶ 76, was used or susceptible of being used

in its natural and ordinary condition as a highway for commerce over which trade

                                         34
       Case 6:16-cv-00035-DLC Document 221 Filed 10/31/19 Page 35 of 41



and travel may be conducted in the customary modes of trade and travel at time of

statehood as the state may prove at trial. Because this segment is navigable for title

purposes, the United States cannot claim a fee ownership interest to the riverbed

between the low water mark adverse to the ownership of Montana.

                          Count One (Declaratory Relief
                       Defendants NorthWestern and Talen)

      94.    Montana realleges the allegations set forth in paragraphs 1-93 above,

including all subparagraphs.

      95.    Montana is entitled to a declaration of this Court, pursuant to

Montana's ownership rights under the Equal Footing Doctrine, the Enabling Act,

the Montana Constitution, and Montana statutes, including the Hydroelectric

Resources Act, Mont. Code Ann. § 77-4-201, et seq., that all or some of the power

sites at issue in this case occupy or submerge lands owned by Montana, and that

Talen and NorthWestern must compensate Montana for the use of such lands,

according to proof at trial.

                 Count Two (Uncompensated Use of State Lands
                     Defendants NorthWestern and Talen)

      96.    Montana realleges the allegations set forth in paragraphs 1-95 above,

including all subparagraphs.

      97.    Talen and NorthWestern have entered upon and used state lands as

power sites. Pursuant to Montana's ownership rights under the Equal Footing

                                         35
       Case 6:16-cv-00035-DLC Document 221 Filed 10/31/19 Page 36 of 41



Doctrine, the Enabling Act, the Montana Constitution, and Montana statutes,

including the Hydroelectric Resources Act, Mont. Code Ann. § 77-4-201, et seq.,

Talen and NorthWestern are obligated to pay to Montana full market value for the

use of these lands in the form of annual or semi-annual lease payments.

       98.   The failure of Talen and NorthWestern to make such payments to

Montana has injured Montana.

       99.   This injury entitles Montana to an award of damages in the amount of

these unpaid leases, including an award of interest on such damages to avoid

injustice.

                       Count Three (Unjust Enrichment
                      Defendants NorthWestern and Talen)

       100. Montana realleges the allegations set forth in paragraphs 1-99 above,

including all subparagraphs.

       101. Talen and NorthWestern have received, through occupation and use of

state lands, substantial financial benefits by using these state lands as power   sites.

       102. Talen and NorthWestern wrongfully have failed to reimburse

Montana for use of its lands as power sites, in violation of its ownership rights

under the Equal Footing Doctrine, the Enabling Act, the Montana Constitution, and

Montana statutes, including the Hydroelectric Resources Act, Mont. Code Ann. §

77-4-201, et seq.



                                          36
       Case 6:16-cv-00035-DLC Document 221 Filed 10/31/19 Page 37 of 41



       103. Through this unlawful use and occupation of state lands,

Defendants Talen and NorthWestern unjustly have been enriched at the expense of

Montana.

       104. As a result of this unjust enrichment, Montana has suffered injury that

entitles Montana to restitution and other compensation in amounts as will be just to

compensate Montana fully, including an award of interest on such damages to

avoid injustice.

                      Count Four (Quiet Title: 28 U.S.C. § 2409a
                        Defendant United States of America)

       105. Montana realleges the allegations set forth in paragraphs 1-104 above,

including all subparagraphs.

       106. Pursuant to 28 U.S.C. § 2409a, the United States is subject to suit to

quiet title to real property in which both Montana and the United States claim an

interest.

       107. The United States of America denies the navigability of the described

segments of the Madison, Missouri, and Clark Fork Rivers, or parts thereof, under

the segment-by-segment test set forth under PPL Montana, LLC, v. Montana, 565

U.S. 576, 132 S.Ct. 1215, 182 L.Ed.2d 77 (2012). See, Br. of United States as

Amicus Curiae, 2011 WL 394756 *2 at 20-32; ¶¶ 83-87, infra.

       108. The described segments of the Madison, Missouri, and Clark Fork

Rivers were navigable for title purposes at the time of statehood, and there were no
                                        37
       Case 6:16-cv-00035-DLC Document 221 Filed 10/31/19 Page 38 of 41



withdrawals in effect for the submerged lands at issue in this action. Therefore,

title to such lands automatically transferred to the State of Montana pursuant to the

Equal Footing Doctrine at statehood after which the lands became subject to the

laws of the State of Montana.

      109. Montana is entitled to an Order of this Court quieting title to the

submerged lands between the low water marks, underlying the Madison, Missouri,

and Clark Fork Rivers along each segment as described herein under the Equal

Footing Doctrine of the United States Constitution and after statehood the laws of

the State of Montana, free and clear of any fee ownership interest of the United

States of America in conflict with Montana’s ownership, adverse to Montana’s

ownership, or which places a cloud on Montana’s title under any rentals the United

States may charge to owners or operators of the hydropower projects at issue in

this matter.

                      Count Five (Declaratory Judgment:
                      Defendant United States of America)

      110. Montana realleges the allegations set forth in paragraphs 1-109 above,

including all subparagraphs.

      111. The described segments of the Madison, Missouri, and Clark Fork

Rivers were navigable for title purposes at the time of statehood and therefore title

automatically transferred to the State of Montana pursuant to the Equal Footing

Doctrine for the lands underlying the beds of each designated segment. After
                                         38
      Case 6:16-cv-00035-DLC Document 221 Filed 10/31/19 Page 39 of 41



statehood these lands became subject to Montana law on the ownership of property

bounded by navigable water bodies.

      112. The United States of America denies the navigability of the

designated segments of the Madison, Missouri, and Clark Fork Rivers, or parts

thereof, under the segment-by-segment test set forth under PPL Montana, LLC, v.

Montana, 565 U.S. 576, 132 S.Ct. 1215, 182 L.Ed.2d 77 (2012); See, Br. of United

States as Amicus Curiae, 2011 WL 394756 *2 at 20-32; ¶¶ 83-87, infra.

      113. An actual controversy exists between Montana and the United States

rising out of application of the Equal Footing Doctrine, and the navigability for

title test, to the ownership of the lands between the low water marks underlying the

designated segments of the Madison, Missouri, and Clark Fork rivers as described

herein.

      114. Pursuant to 28 U.S.C. § 2201, Montana is entitled to a declaration that

the designated segments of the Madison, Missouri, and Clark Fork Rivers are

navigable for title and under the Equal Footing Doctrine and Montana law,

Montana owns the lands between the low water marks within the segments

described herein and any fee ownership of the United States to any riparian lands

along the designated segments is subject to Montana’s ownership including the

authority and right to charge rentals for the use and occupancy of Montana’s lands

within each designated reach or segment within each reach.

                                        39
          Case 6:16-cv-00035-DLC Document 221 Filed 10/31/19 Page 40 of 41



                              PRAYER FOR RELIEF

          WHEREFORE, The State of Montana respectfully requests the following

relief:

          A.   For a declaration that all or some of the power sites at issue in this

case occupy or submerge lands owned by Montana, that the failure of Talen and

NorthWestern to compensate Montana for their use of these lands is unlawful, and

that Talen and NorthWestern must compensate Montana for the past and present

use of such lands;

          B.   For damages from Defendants Talen and NorthWestern, in the form

of compensation to Montana in an amount to be determined at trial, for Talen’s and

NorthWestern’s use of state lands as power sites without payment to Montana;

          C.   For restitution from Defendants Talen and NorthWestern, in the form

of compensation to Montana in an amount to be determined at trial, for Talen’s and

NorthWestern’s unjust enrichment to the detriment of Montana, by virtue of their

past and ongoing failure to compensate Montana for their use of state lands;

          D.   That this Court enter judgment declaring that the designated portions

of the Madison, Missouri, and Clark Fork rivers are navigable for title purposes,

and further, that as a result, title to the bed of said water bodies between the low

water marks within the segments described herein is vested in the State of Montana




                                          40
      Case 6:16-cv-00035-DLC Document 221 Filed 10/31/19 Page 41 of 41



and that the United States has no fee ownership title thereto or interest therein

which conflicts with Montana’s ownership, since statehood;

      E.     This Court enter a judgment quieting title to the riverbeds between the

low water marks and segments above described in favor of the State of Montana

and establishing that such riverbeds are free and clear of any right, title, or interest

in fee ownership as claimed by the United States of America;

      F.     For interest on damages and restitution awarded from Talen and

NorthWestern, as required to avoid injustice;

      G. For attorney’s fees and costs as may be authorized or warranted under

applicable law; and,

      H.     For such other relief to which Montana may be entitled under law, or

which is just and equitable.

      DATED this 31st day of October, 2019.

                                        Timothy C. Fox
                                        MONTANA ATTORNEY GENERAL
                                        Pat Risken
                                        ASSISTANT ATTORNEY GENERAL

                                        James P. Molloy
                                        GALLIK, BREMER & MOLLOY, P.C.

                                        John E. Bloomquist
                                        BLOOMQUIST LAW FIRM. P.C.

                                        /s/John E. Bloomquist
                                        John E. Bloomquist
                                        Attorneys for Plaintiff State of Montana
                                          41
